Name: Commission Regulation (EC) No 1410/2002 of 1 August 2002 concerning aid for the processing of sugar cane into sugar syrup or agricultural rum on Madeira
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  plant product;  cooperation policy;  beverages and sugar;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32002R1410Commission Regulation (EC) No 1410/2002 of 1 August 2002 concerning aid for the processing of sugar cane into sugar syrup or agricultural rum on Madeira Official Journal L 205 , 02/08/2002 P. 0024 - 0025Commission Regulation (EC) No 1410/2002of 1 August 2002concerning aid for the processing of sugar cane into sugar syrup or agricultural rum on MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(1), and in particular Article 19 thereof,Whereas:(1) Article 18 of Regulation (EC) No 1453/2001 provides that Community aid is to be granted for the direct processing of sugar cane produced on Madeira into sugar syrup or agricultural rum as defined in Article 1(4)(a)(2) of Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks(2), as last amended by Regulation (EC) No 3378/94 of the European Parliament and of the Council(3).(2) This aid is paid on condition that the sugar-cane producer is paid a minimum price, up to a maximum annual quantity of 2500 hectolitres of agricultural rum at 71,8 ° or, in the case of sugar syrup, a maximum annual quantity of 250 tonnes. The aid is calculated in such as way that the ratio between the two aid amounts takes account of the quantities of raw material used. In the interests of clarity the amounts for rum should be expressed as pure alcohol.(3) A minimum price should be fixed for sugar cane intended for the manufacture of sugar syrup or rum which takes account of the consultations held by the Government of the Autonomous Region of Madeira with sugar-cane producers and the businesses processing the cane into syrup and rum.(4) To facilitate application of the annual processing limits, this Regulation should apply from the beginning of the 2002 calendar year.(5) The measures provided for in this Regulation are in accordance with the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 11. Aid for the direct processing of sugar cane into sugar syrup or agricultural rum as provided for in Article 18 of Regulation (EC) No 1453/2001 shall be paid in accordance with this Regulation to any syrup manufacturer or distiller whose facilities are located on the territory of Madeira and who directly processes cane harvested on Madeira.2. Aid shall be paid out each year for the quantities of sugar cane processed directly into sugar syrup or agricultural rum for which the syrup manufacturer or distiller shows proof that the sugar-cane producers concerned have been paid the minimum price referred to in Article 2.3. The aid shall be:(a) for sugar syrup: EUR 53 per 100 kilograms of sugar expressed as white sugar;(b) for agricultural rum: EUR 90 per hectolitre of pure alcohol produced.Article 21. The minimum price referred to in the second subparagraph of Article 18(1) of Regulation (EC) No 1453/2001 shall be EUR 78,9 per tonne of cane of sound and fair marketable quality, of standard sugar content and delivered in bulk to the processor/distiller.2. The standard sugar content and the scale of increases and reductions to be applied to the minimum price when the sugar content of the cane differs from the standard sugar content shall be adopted by the competent regional authority on the proposal of a joint committee of distillers, syrup manufacturers and sugar-cane producers.Article 31. Proof that the minimum price has been paid to the sugar-cane producer shall be established by means of a certificate drawn up on unstamped paper by the syrup manufacturer or distiller. The certificate shall show:(a) the name of the syrup manufacturer or distiller;(b) the name of the sugar-cane producer;(c) the total quantities of sugar cane for which the minimum price fixed for the calendar year concerned has been paid and which have been delivered to the syrup factory or distillery by the producer concerned during that calendar year;(d) the quantity of product for which the minimum price has been paid.2. The certificate shall be signed by the sugar-cane producer and the syrup manufacturer or distiller.3. The syrup manufacturer or distiller shall keep the original. A copy shall be sent to the sugar-cane producer.Article 41. When the sum of the quantities covered by aid applications in a given calendar year is greater than the maximum annual quantity of rum or sugar syrup referred to in Article 18(2) of Regulation (EC) No 1453/2001, as the case may be, a standard percentage reduction shall be applied to each application for the product concerned.2. Aid applications shall be submitted to the competent authorities designated by Portugal.Article 51. The national authorities shall take all the steps necessary to ensure that the conditions for granting the aid provided for in this Regulation are complied with.2. Verification shall be by administrative and on-the-spot checks. The administrative check shall be thorough and include, if appropriate, cross-checks with the data in the integrated administration and control system in accordance with Council Regulation (EEC) No 3508/92(4), as last amended by Commission Regulation (EC) No 495/2001(5). It shall also cover the quantities of cane delivered and compliance with the minimum price referred to in Article 2.Based on a risk analysis, the national authorities shall perform on-the-spot checks on the premises of each syrup manufacturer and distiller by sampling at least 10 % of the quantities delivered by the sugar-cane producers.Article 6Portugal shall notify the Commission:(a) within three months of the entry into force of this Regulation, of the additional measures adopted under Article 5;(b) within 45 working days of the end of each calendar year:- of the total quantities of sugar syrup and agricultural rum covered by aid applications, expressed as white sugar or hectolitres of pure alcohol, as the case may be,- of the factories and distilleries in receipt of aid,- of the aid received and the quantity of sugar syrup or agricultural rum produced by each factory or distillery.Article 7Commission Regulation (EEC) No 2627/93(6) is hereby repealed.Article 8This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 26.(2) OJ L 160, 12.6.1989, p. 1.(3) OJ L 366, 31.12.1994, p. 1.(4) OJ L 355, 5.12.1992, p. 1.(5) OJ L 72, 14.3.2001, p. 6.(6) OJ L 240, 25.9.1993, p. 19.